Citation Nr: 1133943	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  06-03 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for tension headaches. 

3.  Entitlement to service connection for peripheral vascular disease with claudication.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied service connection for cold injuries to the feet and hands, for hypertension, myocardial infarction, coronary artery disease status post stent placement and angioplasty, for tension headaches, for peripheral vascular disease with claudication, for hallux valgus/bunion on the left and on the right and for PTSD.

In December 2009, the Board granted service connection for cold injuries to the feet and hands, denied service connection for hypertension, myocardial infarction, coronary artery disease status post stent placement and angioplasty, for tension headaches, for peripheral vascular disease with claudication, for hallux valgus/bunion on the left and on the right and remanded the Veteran's claim for entitlement to service connection for PTSD.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2011 Order, the Court granted a March 2011 Joint Motion to Vacate and Remand, in Part, the Decision of the Board and to Incorporate the Terms of this Motion (Joint Remand) which vacated and remanded that part of the Board's decision that denied entitlement to service connection for peripheral vascular disease with claudication and for tension headaches for additional development consistent with its instructions.  The Court noted that the parties did not wish to disturb the Board's decision on the remaining issues that were decided in December 2009, and acknowledged that it did not have jurisdiction over the issue of entitlement to service connection for PTSD, which had been remanded by the Board in the December 2009 action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As an initial matter, the Board notes that the issue of entitlement to service connection for PTSD was remanded in December 2009 for additional development.  It does not appear that this development has been completed, and, since the December 2009 remand, the regulations governing service connection for PTSD claims have been amended.  Prior to the amendment, to establish service connection for PTSD, there needed to be medical evidence diagnosing the disorder in accordance with VA regulation (i.e. DSM-IV), credible supporting evidence that the claimed in-service stressor actually occurred, and medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2010).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  Under the new regulations, if a Veteran's claimed stressor relates to a fear of hostile military or terrorist activity, then lay testimony may establish the occurrence of the claimed in-service stressor, absent clear and convincing evidence to the contrary.  This lay evidence is sufficient only if the claimed stressor is consistent with the places, types, and circumstances of the Veteran's active military service, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the symptoms are related to the claimed stressor.  75 Fed. Reg. 41,092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3) (2010)).  See also VBA Training Letter No. 10-05 (July 16, 2010).   

The Veteran should be provided with notification of the information and evidence needed to substantiate a claim of service connection for PTSD under the new criteria.

In terms of in-service stressors, the Veteran has contended, on a number of occasions, that while he was serving in Korea in 1970, he was stationed with the Alpha Company, 1st and 9th 2nd Division which was stationed in the Demilitarized Zone.  He reported that he was responsible for service and use of 81 millimeter mortars.  During this time, he witnessed a fellow soldier blown up by a Claymore mine.  While he could not recall the name of the soldier, he indicated that the incident happened right after the monsoon rains. 

The Board notes that the record includes a Formal Finding of a lack of information required to corroborate stressors associated with a claim for service connection for PTSD.  However, the Board finds that, in this case, the Veteran's stressor can be characterized as related to fear of hostile or military activity under the new regulations.  He has endorsed being overcome with fear and feeling frozen at the time of the event.  The event has affected him in that he has recurring flashbacks and nightmares.  In addition, his stressor is consistent with the places, types, and circumstances of the Veteran's active military service.  The Veteran's personnel records confirm that he was stationed in Korea in 1970, and that he was a rifleman.  They also confirm that he was assigned to CoA1stBn9thInfDiv2dInfDiv - USARPAC in January 1970.  Therefore, under the new criteria, these lay statements are sufficient to establish the Veteran's in-service stressor.  38 C.F.R. § 3.304(f).

However, while the evidence of record includes a March 2005 examination report contains a diagnosis of PTSD and relates the diagnosis to the Veteran's intrusive memories and recollections of the stressor event of witnessing his friend blown up by a claymore mine, this evidence is unclear as to whether the Veteran's diagnosis meets the DSM-IV criteria.  As such, the Board finds that another examination should be provided to the Veteran to determine whether he has PTSD, according to the DSM-IV criteria, which is related to his in-service stressors.  The Board here notes that VA must fully and sympathetically develop a claim to its optimum before reaching the claim on its merits.  Hodge v. West, 155 F.3d 1356, 1362-63 (Fed.Cir.1998); see also Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant's identification of the benefit sought does not require any technical precision); and Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider 'the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim').  Therefore, the examiner should comment on whether the Veteran has any acquired psychiatric disorder which is related to active duty.

In its Joint Remand, the Court found that the Board did not discuss the adequacy of the VA General Medical examination provided to the Veteran in March 2005, and did not make a note of the fact that the examiner was not asked to provide nexus opinions regarding the Veteran's claims for entitlement to service connection for tension headaches and peripheral vascular disease with claudication.  In addition, the Court noted that, because the Board had concluded that the duty to assist had been fulfilled, it did not discuss whether the Veteran should have been afforded VA examinations to obtain a nexus opinion as to whether his tension headaches and peripheral vascular disease with claudication were related to service.  The Court noted the criteria set out in McLendon v. Nicholson, 20 Vet. App. 79 (2006) with regard to whether the Veteran's claims for entitlement to service connection for tension headaches and peripheral vascular disease with claudication warranted VA examinations.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, supra.  

The Veteran meets the criteria for VA examinations for nexus opinions with regard to his tension headaches and peripheral vascular disease with claudication.  The Board notes that, pursuant to the March 2005 VA examination, the Veteran had diagnoses of tension headaches and peripheral vascular disease.  In terms of his tension headaches, the Veteran has contended that these began during service and have continued since that time.  Medical evidence in the record reflects that the Veteran was treated for headaches beginning in 1973.  With regard to his peripheral vascular disease, the Court noted that the Board found that the Veteran had in-service leg problems when it noted that the Veteran had complaints related to his now service-connected cold injuries to the feet.  In addition, the Court noted that the Board should have considered whether the Veteran's peripheral vascular disease with claudication was secondary to his now service-connected bilateral hand and feet disability.  As such, the Board finds that the Veteran has met the criteria for etiological examination for his tension headaches and his peripheral vascular disease with claudication.  McLendon.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran corrective VA notice that includes the information and evidence necessary to sustain a claim for service connection for PTSD, under the new regulations, 38 C.F.R. § 3.304(f)(3) (2010).  This notice should also request that the Veteran provide stressor statements describing the in-service incidents related to his stressors. The claims file must include documentation that the AOJ has complied with VA's duties to notify and assist a claimant.

Additionally, send the Veteran a VA notice letter complying with the case of Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Specifically, this letter should specifically advise him about the elements to establish secondary service connection.

2.  The AOJ should make arrangements for the Veteran to be afforded a psychiatric examination, to determine whether he has a current diagnosis of any current acquired psychiatric disorders, to include PTSD, and, if so, whether any are a result of his service to include his in-service stressors. All indicated tests or studies deemed necessary for an accurate assessment should be done.  The claims file, this remand and any additional treatment records must be made available to the examiner(s) for review of the pertinent evidence in connection with the examination(s), and the report(s) should so indicate.

The psychiatric examiner should take a complete history from the Veteran and review the entire claims file, including the Veteran's stressor statements, and render an opinion as to (1) the appropriate diagnoses for the Veteran's psychiatric disorders, (2) if the Veteran has a diagnosis of PTSD which meets the DSM-IV criteria, whether it is at least as likely as not (50 percent or more probability) that the Veteran has PTSD that is related to his in-service stressor, (3) for diagnoses other than PTSD, whether it is at least as likely as not (50 percent or more probability) that the Veteran's diagnosed psychiatric disorders began during active service or are etiologically related to the Veteran's period of active duty.

If the etiologies of the diagnosed disorders are attributed to multiple factors/events, the examiner should specify which symptoms/diagnoses are related to which factors/events.  The examiner should clearly outline the rationale and discuss the medical principles involved for any opinions expressed.  If the requested medical opinions cannot be given, the examiner should state the reason why.

3.  The AOJ should make arrangements for the Veteran to be afforded a neurological examination, by an appropriate specialist, to determine whether the Veteran's tension headaches are the result of any incident in service or began to manifest during service.  All indicated tests or studies deemed necessary for an accurate assessment should be done.  The claims file, this remand and any additional treatment records must be made available to the examiner(s) for review of the pertinent evidence in connection with the examination(s), and the report(s) should so indicate.  

The neurological examiner should offer an opinion as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's tension headaches are the result of any incident in service or began to manifest during service or are etiologically related to the Veteran's active duty service in any way.  The examiner should take into account the Veteran's credible reports of headaches which began in service.   If the etiologies of the diagnosed disorders are attributed to multiple factors/events, the examiner should specify which symptoms/diagnoses are related to which factors/events. 

The examiner should clearly outline the rationale and discuss the medical principles involved for any opinions expressed.  If the requested medical opinions cannot be given, the examiner should state the reason why.

4.  The AOJ should make arrangements for the Veteran to be afforded a vascular examination, by an appropriate specialist, to determine whether the Veteran's peripheral vascular disease with claudication is a result of any incident in service or began to manifest during service, and whether it is secondary to his service-connected cold injuries to the feet.  All indicated tests or studies deemed necessary for an accurate assessment should be done.  The claims file, this remand and any additional treatment records must be made available to the examiner(s) for review of the pertinent evidence in connection with the examination(s), and the report(s) should so indicate.  

The vascular examiner should offer an opinion as to (1) whether it is at least as likely as not (50 percent or more probability) that the Veteran's peripheral vascular disease with claudication is a result of any incident in service or began to manifest during service or is etiologically related to the Veteran's active duty service in any way, and (2) whether it is at least as likely as not (50 percent or more probability) that the Veteran's peripheral vascular disease with claudication is proximately caused by his service-connected cold injuries to the feet or has been aggravated by his service-connected cold injuries of the feet beyond the natural progression of the illness.  If the etiologies of the diagnosed disorders are attributed to multiple factors/events, the examiner should specify which symptoms/diagnoses are related to which factors/events. 

The examiner should clearly outline the rationale and discuss the medical principles involved for any opinions expressed.  If the requested medical opinions cannot be given, the examiner should state the reason why.

5.  After completion of the above, the AOJ should readjudicate the Veteran's claims for service connection.  The issue of service connection for peripheral vascular disease with claudication, should also be adjudicated as secondary to the Veteran's service-connected cold injuries pursuant to 38 C.F.R. § 3.310 (2010).  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case.  The Veteran should be afforded an opportunity to respond before the case is returned to the Board for further review.  

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claims.  38 C.F.R. § 3.655 (2010).  

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


